COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-385-CR
NO. 2-03-386-CR
NO. 
2-03-387-CR
 
TRAVIS MARK SMITH                                                            APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
297TH DISTRICT COURT OF TARRANT COUNTY 
 
------------
 
AND
 
NO. 2-03-388-CR
NO. 2-03-389-CR
 
TRAVIS MARK SMITH                                                            APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM CRIMINAL DISTRICT COURT NO. 4 OF TARRANT COUNTY
 
------------

MEMORANDUM OPINION

 
------------
        Travis Mark Smith is attempting to appeal the trial court’s denial of his 
motion to vacate his 1991 and 1994 felony convictions for theft, forgery, and 
credit card abuse.  We notified appellant by letter of our concern that we lacked 
jurisdiction over the appeals because article 11.07 of the code of criminal 
procedure provides the exclusive means for challenging a final felony 
conviction.  Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals, 910 
S.W.2d 481, 483 (Tex. Crim. App. 1995) (orig. proceeding).  Although 
appellant has responded to our jurisdiction letter, he does not state a proper 
ground for continuing the appeals.  Accordingly, we dismiss the appeals for 
want of jurisdiction.  See Tex. R. App. P. 43.2(f).
                                                                  PER CURIAM
PANEL D:   CAYCE, C.J.; DAY and LIVINGSTON, JJ. 
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: October 23, 2003